     Case 1:19-cv-00871-SJB ECF No. 14, PageID.556 Filed 02/05/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


SARAH LYNN TYLER,

        Plaintiff,
v.                                                                  Hon. Sally J. Berens

COMMISSIONER OF SOCIAL SECURITY,                                    Case No. 1:19-cv-871

      Defendant.
_____________________________________/

                                            OPINION

        This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

§ 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff’s

claim for Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The

parties have agreed to proceed in this Court for all further proceedings, including an order of

final judgment.

        Section 405(g) limits the Court to a review of the administrative record and provides that

if the Commissioner’s decision is supported by substantial evidence and in accordance with the

law it shall be conclusive. The Commissioner has found that Plaintiff is not disabled within the

meaning of the Act. Plaintiff seeks judicial review of this decision.

        For the following reasons, the Court will affirm the Commissioner’s decision.

                                       Standard of Review

        The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of

the record made in the administrative hearing process. See Willbanks v. Sec’y of Health and

Human Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal
  Case 1:19-cv-00871-SJB ECF No. 14, PageID.557 Filed 02/05/21 Page 2 of 15




standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec’y of Health and Human Servs., 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and his findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla but less than a preponderance. See Cohen v.

Sec’y of Dept. of Health and Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. See Richardson

v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In

determining the substantiality of the evidence, the Court must consider the evidence on the

record as a whole and take into account whatever in the record fairly detracts from its weight.

See Richardson v. Sec’y of Dept. of Health and Human Servs., 735 F.2d 962, 963 (6th Cir. 1984).

As has been widely recognized, the substantial evidence standard presupposes the existence of a

zone within which the decision maker can properly rule either way without judicial interference.

See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This standard affords to the

administrative decision maker considerable latitude and indicates that a decision supported by

substantial evidence will not be reversed simply because the evidence would have supported a

contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d at 545.

                                      Procedural Posture

       Plaintiff filed an application for DIB on November 22, 2016, alleging that she became

disabled on August 30, 2015, due to degenerative disc disease of the neck and lower back,

chronic migraines, severe pinched nerves, and Crohn’s Disease. (PageID.83–84, 95.) Plaintiff
                                                2
    Case 1:19-cv-00871-SJB ECF No. 14, PageID.558 Filed 02/05/21 Page 3 of 15




was age 38 at the time she filed her application. (PageID.83.) Plaintiff had a high school

education and past work as a housekeeper and caregiver. (PageID.93.) After Plaintiff’s

application was denied (PageID.103–07), she requested a hearing before an Administrative Law

Judge (ALJ). (PageID.112–13.) On July 20, 2018, Amy L. Rosenberg conducted a hearing and

received testimony from Plaintiff and Amelia L. Shelton, an impartial vocational expert.

(PageID.58–81.) On September 20, 2018, ALJ Rosenberg issued a written decision finding that

Plaintiff was not disabled from August 30, 2015, through the date of the decision. (PageID.33–

45.) The Appeals Counsel denied Plaintiff’s request for review on August 29, 2019. (PageID.24–

28.) Therefore, the ALJ’s ruling became the Commissioner’s final decision. 20 C.F.R. §§

416.1455, 416.1481. Plaintiff initiated this civil action for judicial review on October 22, 2019.

                                 Analysis of the ALJ’s Opinion

         The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).1 If the Commissioner can make a


1
    1.    An individual who is working and engaging in substantial gainful activity will not be
         found to be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b),
         416.920(b));

    2. An individual who does not have a “severe impairment” will not be found “disabled” (20
       C.F.R. §§ 404.1520(c), 416.920(c));

    3. If an individual is not working and is suffering from a severe impairment which meets the
       duration requirement and which “meets or equals” a listed impairment in Appendix 1 of
       Subpart P of Regulations No. 4, a finding of “disabled” will be made without
       consideration of vocational factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

    4. If an individual is capable of performing her past relevant work, a finding of “not
       disabled” must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

    5. If an individual’s impairment is so severe as to preclude the performance of past work,
       other factors including age, education, past work experience, and residual functional
       capacity must be considered to determine if other work can be performed (20 C.F.R.
       §§ 404.1520(f), 416.920(f)).


                                                 3
  Case 1:19-cv-00871-SJB ECF No. 14, PageID.559 Filed 02/05/21 Page 4 of 15




dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a). The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in

determining her residual functional capacity (RFC). See 20 C.F.R. §§ 404.1545, 416.945.

       The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

she can satisfy her burden by demonstrating that her impairments are so severe that she is unable

to perform her previous work, and cannot, considering her age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof

shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step four of

the procedure, the point at which her RFC is determined. See Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997).

       After finding that Plaintiff had not engaged in substantial gainful activity since her

alleged onset date, the ALJ found that Plaintiff suffered from the following severe impairments:

(1) degenerative disc disease; (2) morbid obesity; (3) tension and/or migraine headaches; and (4)

Crohn’s Disease. (PageID.35.) The ALJ determined that Plaintiff’s left cubital tunnel syndrome

and left carpal tunnel syndrome and sleep apnea were non-severe. In addition, the ALJ found no

record evidence of a mental impairment. (PageID.36.)

       At step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals any impairment identified in the

Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.31–32.)

The ALJ considered Listing 1.04 (disorders of the spine), noting that an MRI of the lumbar spine

taken on September 16, 2015, showed facet arthropathy throughout the lumbar spine, but no



                                                4
    Case 1:19-cv-00871-SJB ECF No. 14, PageID.560 Filed 02/05/21 Page 5 of 15




significant disc bulge or stenosis. She further noted that an April 2016 MRI of the cervical spine

showed a mildly bulging disc at C5-C6 with very minimal flattening of the cervical cord at C5-

C6, but no herniation or spinal stenosis. The ALJ concluded that the listing was not met because

there was no evidence of root or spinal cord compromise and Plaintiff was able to ambulate

effectively.2 (PageID.36.) Regarding Plaintiff’s morbid obesity, the ALJ stated:

       Although there is no longer a specific listing for obesity, the claimant’s obesity
       has been considered using the criteria of the musculoskeletal, respiratory and
       cardiovascular impairments under Listings 1.00Q, 3.00I, and 4.00F, respectively
       (see SSR 02-1p). Obesity and its effects are considered when evaluating disability
       as the combined effects of obesity can increase the effects of other impairments
       (SSR 02-1p). While the claimant’s obesity could increase the stress on her body
       and thus contribute to her pain, there is no medical evidence of record of any
       specific impact on the pain levels or the claimant’s function as a result of her
       weight or body habitus. Therefore, I find that when the effects of obesity are taken
       into consideration, the claimant does not meet the requirements of any listing.

(PageID.37.)

       With respect to Plaintiff’s RFC, the ALJ determined that Plaintiff retained the capacity to

perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a), except that she: (1) could

occasionally climb ramps and stairs; (2) could never crawl or climb ladders, ropes, or scaffolds;

(3) could occasionally balance, stoop, kneel, crouch and crawl; (4) could tolerate occasional

exposure to vibration; (4) could not work at unprotected heights and could not operate dangerous

machinery; and (5) required the flexibility to leave her workstation outside of scheduled breaks

to use the bathroom approximately three times during the day and would be away from her

workstation five to ten minutes each time. (PageID.37–38.)

       At step four, the ALJ determined that Plaintiff could not perform her past relevant work

as a caregiver or assistant retail manager. (PageID.43.) At the fifth step, the ALJ determined that


2
  The ALJ also considered Listing 5.06 (inflammatory bowel disease). The ALJ found that this
listing was not met because there was no evidence showing that any of the criteria for that listing
were met. (PageID.37.)
                                                5
     Case 1:19-cv-00871-SJB ECF No. 14, PageID.561 Filed 02/05/21 Page 6 of 15




a person of Plaintiff’s age, education, work experience, and RFC could perform the jobs of

document preparer, call out operator, and order clerk, 89,000 of which exist in the national

economy. (PageID.43–44.) This represents a significant number of jobs. See, e.g., Taskila v.

Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the United States

fits comfortably within what this court and others have deemed ‘significant’”).

                                            Discussion

        Plaintiff raises two issues in her appeal: (1) whether the ALJ erred in failing to find that

Plaintiff’s spinal impairments met or were equal in severity to the requirements of Listing 1.04A;

and (2) whether substantial evidence supports the ALJ’s assessment of Plaintiff’s subjective

complaints.

I.      Listing 1.04A

        Plaintiff argues that the ALJ erred in failing to find that her impairments met or equaled

the requirements of Listing 1.04A. At step three of the disability evaluation process, the

Commissioner must consider whether a claimant’s impairments meet or medically equal any of

the relevant listing requirements of 20 C.F.R. Part 404, Subpart P, App. 1, 20 C.F.R. §

404.1520(a). In order to meet a listed impairment, the claimant must show that her impairment

meets all of the criteria for that listing. Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078,

1083 (6th Cir. 1987). In addition, where the listed impairment is neither permanent nor expected

to result in death, “a claimant must establish that his condition either is permanent, is expected to

result in death, or is expected to last at least 12 months.” Evans v. Sec’y of Health & Human

Servs., 820 F.2d 161, 164 (6th Cir. 1987). An impairment that meets only some of the

requirements of a listing does not qualify despite its severity. Sullivan v. Zebley, 493 U.S. 521,

530 (1990). Conversely, a claimant who meets the requirements of a listed impairment will be

deemed conclusively disabled and entitled to benefits. See Jones v. Comm’r of Soc. Sec., 336

                                                 6
    Case 1:19-cv-00871-SJB ECF No. 14, PageID.562 Filed 02/05/21 Page 7 of 15




F.3d 469, 474 (6th Cir. 2003). The claimant bears the burden of demonstrating that he meets or

equals a listed impairment. Peterson v. Comm’r of Soc. Sec., 552 F. App’x 533, 539 (6th Cir.

2014).

         Listing 1.04A requires the following:

         Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
         spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
         fracture) resulting in compromise of a nerve root...or the spinal cord. With:

         A. Evidence of nerve root compression characterized by neuro-anatomic
         distribution of pain, limitation of motion of the spine, motor loss (atrophy with
         associated muscle weakness or muscle weakness) accompanied by sensory or
         reflex loss and, if there is involvement of the lower back, positive straight-leg
         raising test (sitting and supine).

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 11.09. To carry her burden, Plaintiff must show that she

meets the listing criteria for a continuous period of 12 months. Kornecky v. Comm'r of Soc. Sec.,

167 F. App’x 496, 499 (6th Cir. 2006); see 20 C.F.R. § 404.1525(c)(3).

         To the extent Plaintiff argues that the ALJ erred in failing to find that her back

impairment met the requirements of listing 1.04A, her argument lacks merit. The ALJ noted that

a September 16, 2015 MRI of the lumbar spine showed facet arthropathy throughout the lumbar

spine, but no significant disc bulges and that an April 2016 MRI of the cervical spine showed a

mildly bulging disc at C5-C6 within very minimal flattening of the cervical cord at C5-C6, but

no herniation or spinal stenosis. (PageID.36, 377–79.) The ALJ further noted that Plaintiff’s

medical records failed to document nerve root or spinal cord compromise.3 In addition, contrary

to the requirements of Listing 1.04A, Plaintiff’s physical examination records routinely failed to

demonstrate motor loss and consistently documented full muscle motor function. (PageID.272,

275, 373, 407, 411 and 488.) Plaintiff does not point to a 12-month period of motor loss with


3
 The ALJ did not limit her consideration of Listing 1.04 to subparagraph A, but also considered
subparagraphs B and C as well. (PageID.36.)
                                                   7
    Case 1:19-cv-00871-SJB ECF No. 14, PageID.563 Filed 02/05/21 Page 8 of 15




sensory or reflex loss. Moreover, to the extent Plaintiff alleges that a lumbar condition satisfies

the listing, she fails to point to evidence in the record showing positive findings for straight leg

raising in both the sitting and supine positions.4 See Sistrunk v. Comm’r of Soc. Sec., No. 1:17-

cv-1771, 2018 WL 3126585, at *5 (N.D. Ohio June 26, 2018) (noting that to satisfy Listing

1.04A where the lower back is involved, a claimant is required to demonstrate, among other

things, “positive straight leg raise test, in both the sitting and supine positions”).

        Plaintiff further argues that the ALJ relied on her own lay opinion to determine whether

Plaintiff met Listing 1.04A because she rejected the opinion of state agency consultant Keith

Camann, M.D., that Plaintiff could do light work with limitations. As Plaintiff acknowledges, Dr.

Camann’s opinion would preclude a finding that Plaintiff met Listing 1.04A. (ECF No. 11 at

PageID.514–15.) The ALJ, however, did not reject Dr. Camann’s opinion. Rather, she gave it

only partial weight because the hearing-level record in July 2018 showed that Plaintiff was more

limited than when Dr. Caman reviewed the record in March 2017. (PageID.42, 94.) That

evidence included that Plaintiff needed an implanted spinal infusion system that constantly

delivered pain medication. (PageID.42.) Nonetheless, the ALJ properly relied on Dr. Camann’s

opinion that Plaintiff did not meet Listing 1.04A for her step three finding. Moreover, even

without Dr. Camann’s opinion, the ALJ was competent to determine whether Plaintiff met

Listing 1.04A. See, e.g., Jackson v. Comm’r of Soc. Sec., No. 1:15-CV-384, 2016 WL 1211425,

at *7 (W.D. Mich. Mar. 29, 2016) (holding that the ALJ correctly noted that doctor's “opinion

that Plaintiff met a listing, was an opinion reserved to the Commissioner”); Axton v. Comm’r of

Soc. Sec., No. 2:12-CV-216, 2014 WL 359820, at *4 (E.D. Tenn. Feb. 3, 2014) (“Opinions on



4
 The single instance Plaintiff cites, Dr. Hankenson’s August 31, 2015 right-side positive straight-
leg raising finding, does not indicate a positive finding in both the sitting and supine positions.
(PageID.272.)
                                                   8
  Case 1:19-cv-00871-SJB ECF No. 14, PageID.564 Filed 02/05/21 Page 9 of 15




some issues, such as ... whether a claimant meets a Listing . . . are not medical opinions, . . . but

are, instead, opinions on issues reserved to the Commissioner because they are administrative

findings that are dispositive of a case; i.e., that would direct the determination or decision of

disability.”) (citing 20 C.F.R. § 404.1527(d); SSR 96–5p) (internal quotations omitted).

       A claimant may show that an impairment or combination of impairments medically equal

the criteria of a listing. 20 C.F.R. § 404.1525(c)(5). An impairment or combination of

impairments is considered medically equivalent to a listed impairment “if the symptoms, signs

and laboratory findings as shown in medical evidence are at least equal in severity and duration

to the listed impairments.” Land v. Sec’y of Health & Human Servs., 814 F.2d 241, 245 (6th Cir.

1986) (per curiam). To demonstrate medical equivalence, the claimant must “present medical

evidence that describes how [her] impairment is equivalent to a listed impairment.” Lusk v.

Comm’r of Soc. Sec., 106 F. App’x 405, 411 (6th Cir. 2004). This means that the claimant must

present medical findings showing symptoms or diagnoses equal in severity and duration “to all

the criteria for the one most similar listed impairment.” Daniels v. Comm’r of Soc. Sec., 70 F.

App’x 868, 874 (6th Cir. 2003) (internal quotation marks omitted).

       It is undisputed that Plaintiff has a disorder of the spine described in Listing 1.04A, as the

ALJ found that Plaintiff has degenerative disc disease. However, Plaintiff fails to point to

medical findings that are equal in severity to all of the criteria the listing and does not fully

explain how medical findings in the record equal the specified criteria. Instead, she relies on her

obesity, pain, and other symptoms to satisfy the listing’s requirements. But these do not suffice.

For finding medical equivalence, an ALJ will consider whether the “symptoms, signs, and

laboratory findings are at least equal in severity to the listed criteria,” but “will not substitute

[claimant’s] allegations of pain or other symptoms for a missing or deficient sign or laboratory



                                                 9
  Case 1:19-cv-00871-SJB ECF No. 14, PageID.565 Filed 02/05/21 Page 10 of 15




finding to raise the severity of [claimant’s] impairment(s) to that of a listed impairment.” 20

C.F.R. §§ 404.1529(d)(3); see Sullivan, 493 U.S. at 532 (noting that the regulations require a

higher standard for meeting a listing impairment because it creates a “presumption of disability

that makes further inquiry unnecessary”). Moreover, although the ALJ was not required to obtain

a medical expert’s opinion on equivalence if she believed that the evidence did not reasonably

support a finding of medical equivalence, see SSR 17-2p, 2017 WL 39288306, at *4 (Mar. 27,

2017), Dr. Camann’s signature on the disability determination constitutes probative evidence that

medical equivalence was considered. See Hicks v. Comm’r of Soc. Sec., 105 F. App’x 757, 762

(6th Cir. 2004) (quoting SSR 96-6p, 1996 WL 362204 (July 2, 1996) (“The signature of a State

agency medical or psychological consultant on an SSA831–U5 (Disability Determination and

Transmittal Form) . . . ensures that consideration by a physician (or psychologist) designated by

the Commissioner has been given to the question of medical equivalence at the initial and

reconsideration levels of administrative review.”). Finally, Plaintiff fails to cite any opinion in

the record that equates her impairments to Listing 1.04A. Accordingly, this argument is rejected.

II.    The ALJ’s Assessment of Subjective Complaints

       Plaintiff argues that the ALJ failed to properly assess her subjective complaints of pain in

accordance with SSR 16-3p. An ALJ evaluates a plaintiff’s statements concerning the intensity,

persistence, and limiting effects of symptoms of an alleged disability under SSR 16-3p. SSR 16-

3p, 2017 WL 5180304 (Oct. 25, 2017). “An ALJ must first determine ‘whether there is an

underlying medically determinable physical impairment that could reasonably be expected to

produce the claimant’s symptoms.’ If such an impairment exists, the ALJ ‘must evaluate the

intensity, persistence, and limiting effects of the symptoms on the individual’s ability to do basic

work activities.’” Morrison v. Comm’r of Soc. Sec., No. 16-1360, 2017 WL 4278378, at *4 (6th

Cir. Jan. 30, 2017) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007)).
                                                10
 Case 1:19-cv-00871-SJB ECF No. 14, PageID.566 Filed 02/05/21 Page 11 of 15




Relevant factors to be considered in evaluating symptoms are listed in 20 C.F.R. §

404.1529(c)(3). “It is well established that the ALJ is not required to discuss every factor or

conduct a factor-by-factor analysis.” Pratt v. Comm’r of Soc. Sec., No. 1:12-cv-1084, 2014 WL

1577525, at *3 (W.D. Mich. Apr. 21, 2014) (collecting cases); see also Carsten v. Comm’r of

Soc. Sec., No. 15-14379, 2017 WL 957455, at *4 (E.D. Mich. Feb. 23, 2017).

       SSR 16-3p explains that an ALJ’s decision must “contain specific reasons for the weight

given to an individual’s symptoms, be consistent with and supported by the evidence, and be

clearly articulated so that the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.” 2017 WL 5180304, at *10. The ALJ’s

determination must be afforded deference so long as it is supported by substantial evidence.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). “[A]n ALJ’s findings based

on the credibility of the applicant are to be accorded great weight and deference, particularly

since an ALJ is charged with the duty of observing a witness’s demeanor and credibility.” Id.

The Sixth Circuit has said that an ALJ’s “credibility findings may not be disturbed absent

compelling reason,” and in general, “are virtually unchallengeable.” Ritchie v. Comm’r of Soc.

Sec., 540 F. App’x 508, 511 (6th Cir. 2013) (internal quotation marks omitted).

       Plaintiff contends that the ALJ erred by “cherry pick[ing]” only evidence from the

medical record that supported the ALJ’s findings and improperly focusing on the need for

objective evidence to substantiate Plaintiff’s complaints of disabling pain. (ECF No. 11 at

PageID.523, 528–29.) Plaintiff further argues that ALJ overlooked Plaintiff’s efforts to obtain

pain relief, failed to consider the combined effects of her Crohn’s Disease and migraines, failed

to consider the side effects of her medications, failed to consider the full impact of her obesity

and its relationship to her sleep apnea, and relied on her own lay interpretation of the evidence



                                               11
 Case 1:19-cv-00871-SJB ECF No. 14, PageID.567 Filed 02/05/21 Page 12 of 15




while disregarding the opinions of Plaintiff’s doctors. (ECF No. 523–527.) These arguments lack

merit.

         Arguments that the ALJ mischaracterized or “cherry picked” the administrative record

are frequently made and seldom successful because “the same process can be described more

neutrally as weighing the evidence.” White v. Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th Cir.

2009)). Moreover, the ALJ is not required to discuss every piece of evidence in the

administrative record. See Kornecky, 167 F. App’x at 508. The ALJ did not focus exclusively on

objective evidence in making her credibility finding. Instead, she considered it as one component

in the overall picture in evaluating Plaintiff’s subjective complaints. See Ritter v. Comm’r of Soc.

Sec., No. 1:14-cv-1286, 2015 WL 7783589, at *5 (W.D. Mich. Dec. 3, 2015) (noting that an ALJ

is to consider the objective evidence in addition to the other factors set forth in SSR 96-7p); 20

C.F.R. § 404.1529(c)(2) (“Objective medical evidence . . . is a useful indicator to assist us in

making reasonable conclusions about the intensity and persistence of your symptoms and the

effect those symptoms, such as pain, may have on your ability to work.”). Such evidence

demonstrated that while Plaintiff frequently had back pain, she consistently demonstrated full

strength and normal reflexes and was neurologically intact. (PageID.38–39, 272, 275, 373.) As

of October 2017, Plaintiff still demonstrated full strength and walked with a normal gait and

station. (PageID.421.)

         The ALJ also did not overlook or ignore Plaintiff’s efforts to obtain pain relief. The ALJ

set forth a detailed recitation of the medical record covering several pages, which showed that

Plaintiff received frequent back pain treatments, including epidural injections, facet blocks, and

lumbar rhizotomies between October 2015 and February 2018. (PageID.39– 41.) In April 2018,

Plaintiff underwent a spinal catheter infusion trial with a pump. (PageID.493–94.) On follow up



                                                 12
 Case 1:19-cv-00871-SJB ECF No. 14, PageID.568 Filed 02/05/21 Page 13 of 15




she reported 75 to 80 percent reduction of pain and was doing very well. (PageID.464.) In May

2018, Plaintiff had a permanent system implanted due to the success of the trial. (PageID.488,

495–96.) Plaintiff also received treatment for her headaches and migraines and, in January 2018,

reported that she had not been having headaches since starting Topomax, and she was very

happy with the improvement. (PageID.410.) In a May 2018 follow-up appointment, Plaintiff

reported having only mild headaches and a migraine twice a month. (PageID.406.) The ALJ

observed:

       The claimant has had extensive injections and pain management, but has not yet
       had any back surgeries during the relevant time period for this decision or any
       recommended surgery. Fortunately, the claimant has achieved good results with
       her pain management regimen, including her pain pump. As for headaches, she
       achieved great improvement with Topomax.

(PageID.42.) Although the epidural injections and facet blocks are considered conservative

treatment, see Wright-Wenger v. Comm’r of Soc. Sec., No. 1:15-cv-753, at *6 (W.D. Mich. June

21, 2016), it is questionable whether the pain pump, which was implanted by a surgical

procedure, can be considered conservative treatment. Nonetheless, the ALJ found that it

provided Plaintiff good relief from her pain, and the Sixth Circuit has consistently held that “an

impairment that can be remedied by treatment will not serve as a basis for a finding of

disability.” Henry v. Gardner, 381 F.2d 191, 195 (6th Cir. 1967).

       The ALJ also properly considered Plaintiff’s Crohn’s Disease and migraines. The ALJ

noted that Plaintiff had received very little treatment for her Crohn’s Disease and that she had

had only one flare up that was treated with antibiotics. (PageID.40, 43, 436–38.) However, the

ALJ credited Plaintiff’s hearing testimony and limited her to work that would provide her the

flexibility to leave her workstation. (PageID.41.) As for Plaintiff’s migraines, the ALJ found that

her medication had provided good results that that she was only experiencing mild headaches



                                                13
 Case 1:19-cv-00871-SJB ECF No. 14, PageID.569 Filed 02/05/21 Page 14 of 15




and migraines twice a month. (PageID.41–42.) These findings were supported by substantial

evidence.

       The ALJ also properly applied SSR 02-1p in considering Plaintiff’s obesity. SSR 02-1p

directs ALJs to consider obesity’s effects when evaluating a claimant’s disability. Coldiron v.

Comm’r of Soc. Sec., 391 F. App’x 435, 442 (6th Cir. 2010). The Sixth Circuit has observed that

SSR 02-1p does not mandate “any particular procedural mode of analysis for obese disability

claimants.” Id. at 443 (quoting Bledsoe v. Barnhart, 165 F. App’x 408, 412 (6th Cir. 2006)). It

has also recognized that an ALJ must “consider the claimant’s obesity, in combination with other

impairments, at all stages of the sequential evaluation.” Nejat v. Comm’r of Soc. Sec., 359 F.

App’x 574, 577 (6th Cir. 2009). However, the impact of obesity must be examined in the context

of the claimant’s medical record because it “may or may not increase the severity or functional

limitations of the other impairments.” SSR 02-1p, 2002 WL 34686281, at *6. The ALJ explicitly

considered Plaintiff’s obesity throughout her analysis, noting the absence of any indication in the

record that it impaired her functioning in any way. Nonetheless, the ALJ limited Plaintiff to

reduced postural activities due, in part, to her obesity. (PageID.41.) As for Plaintiff’s sleep

apnea, while the ALJ did not expressly address it in her RFC analysis, she found that it was

nonsevere given that Plaintiff reported that she had not been using her CPAP machine at night

and that nothing in the record indicated that Plaintiff’s sleep apnea caused more than minimal

limitations in her ability to function. (PageID.36.) Because the record does not support that

Plaintiff’s sleep apnea required further limitations, any error in failing to expressly consider this

impairment was harmless.

       Finally, Plaintiff is correct that the ALJ did not expressly consider the side effects of her

medications, but as noted above, an ALJ is not required to address every factor in 20 C.F.R. §



                                                 14
 Case 1:19-cv-00871-SJB ECF No. 14, PageID.570 Filed 02/05/21 Page 15 of 15




404.1529(c)(3) or discuss every piece of evidence. And even if the ALJ erred, it was harmless in

light of the other factors the ALJ discussed, including Plaintiff’s daily activities and the medical

opinion evidence, which were proper considerations. 20 C.F.R. § 404.1527; see Cruse v. Comm’r

of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007). The ALJ’s failure to specifically address the side

effects of Plaintiff’s medications “does not negate the validity of the ALJ’s ultimate credibility

conclusion.” Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012) (quoting

Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1162 (9th Cir. 2008)). Moreover, none of the

medical opinions limited Plaintiff to a greater extent than the RFC’s assessment.

       In sum, the ALJ complied with the regulations, and her decision to discount Plaintiff’s

subjective complaints was supported by substantial evidence.

                                           Conclusion

       For the reasons stated above, the Court concludes that the ALJ’s decision is supported by

substantial evidence. Accordingly, the Commissioner’s decision is affirmed.

        An order consistent with this opinion will enter.


Dated: February 5, 2021                                      /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge




                                                15
